Citation Nr: 1508317	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-35 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an effective date prior to January 17, 2014, for the grant of entitlement to service connection for a cervical strain.  

4.  Entitlement to an initial evaluation in excess of 30 percent for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, and irritable bowel.

5.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.

6.  Entitlement to an effective date prior to June 18, 2013, for the grant of entitlement to service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from August 1972 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, November 2013, and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The November 2006 rating decision determined that new and material evidence had not been received to reopen the previously-denied claim of entitlement to service connection for a neck disability.  The Veteran appealed this decision to the Board.

In May 2009, the Board found that new and material evidence had not been received to reopen the claim of entitlement to service connection for discopathy of the cervical spine.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  A February 2011 Memorandum Decision, in relevant part, set aside the Board's decision on the cervical spine claim and remanded it for further proceedings consistent with the Memorandum Decision.  

In October 2011, the Board remanded the issue on appeal for further development.  Following the requested development, the Board readjudicated this case in May 2013.  The May 2013 decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a cervical spine disability.  

The Veteran appealed the Board's May 2013 decision to the Court.  The Court's May 2014 Memorandum Decision, in pertinent part, set aside the portion of the Board decision that addressed the cervical spine disability and remanded it for further development.  The case has now been returned to the Board for adjudication consistent with the terms of the May 2014 Memorandum Decision.

The November 2013 rating decision granted entitlement to service connection for a gastrointestinal disability and radiculopathy of the left lower extremity.  It assigned a 30 percent rating for the gastrointestinal disability, effective January 22, 2007.  It assigned a 20 percent rating for radiculopathy of the left lower extremity and assigned a 20 percent rating, effective June 18, 2013.  The Veteran filed a notice of disagreement with both disability ratings and with the effective date assigned for the radiculopathy in January 2014.  The record indicates that a statement of the case was issued in November 2014.  The Veteran filed a VA Form 9 substantive appeal in December 2014.

The October 2014 rating decision granted the Veteran's claim of entitlement to service connection for cervical strain and assigned a 10 percent rating effective January 17, 2014.  In January 2015, the Veteran's accredited representative filed a statement that the Board interprets as a notice of disagreement with the effective date for the grant of service connection.  The Veteran has not yet been issued a statement of the case.  Therefore, a remand is necessary for the purpose of issuing the Veteran a statement of the case and giving him an opportunity to perfect a substantive appeal.

The issues of entitlement to increased ratings for a gastrointestinal disability and radiculopathy of the left lower extremity and earlier effective dates for the grants of service connection for a cervical strain and radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim of entitlement to service connection for a cervical strain was granted by the RO, effective January 17, 2014, in an October 2014 rating decision; therefore, there is no longer a case or issue in controversy with respect to a finding of new and material evidence or a grant of service connection for this claim.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).

2.  The Board lacks jurisdiction over the issue of entitlement to service connection for a cervical spine disability because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  With respect to the issue of entitlement to service connection for a cervical spine disability, following the Court's May 2014 Memorandum Decision, the RO, in an October 2014 rating decision, granted entitlement to service connection for a cervical strain and assigned a 10 percent rating effective January 17, 2014.  This decision constitutes a complete grant of the benefit that was sought on appeal, as both the new and material evidence issue and the underlying service connection issue were granted in full.  

Thus, the issue of entitlement to service connection for a cervical spine disability, and the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability, have been rendered moot, and those issues are no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the new and material evidence and service connection claims must be dismissed.


ORDER

Because the Veteran's claim of entitlement to service connection for a cervical spine disability has been rendered moot by the RO's having granted service connection, the appeal, to include whether new and material evidence has been received to reopen this claim, is dismissed by the Board for lack of jurisdiction.


REMAND

As noted above, the claim of entitlement to service connection for a cervical strain was granted by the RO in an October 2014 rating decision.  The Veteran was assigned a 10 percent disability rating effective January 17, 2014.  In a January 2015 statement, the Veteran's accredited representative requested an earlier effective date of July 2006 be granted for this claim.  While the representative appears to be contending that the Board should grant the earlier effective date, the Board notes that, in the absence of a perfected appeal on the effective date issue, it does not have jurisdiction to reach the effective date claim.  

The Board interprets the representative's January 2015 statement as a notice of disagreement with the effective date that was assigned in the October 2014 rating decision.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board therefore finds it necessary to remand this issue for the issuance of a statement of the case and to give the Veteran the opportunity to perfect an appeal on this claim.

Finally, the Board notes that, in December 2014, the Veteran perfected appeals of the claims of entitlement to increased ratings for a gastrointestinal disability and radiculopathy of the left lower extremity, and entitlement to an earlier effective date for the grant of service connection for radiculopathy of the left lower extremity.  The VA Form 9 substantive appeal, which itself appears in the Veterans Benefits Management System (VBMS), references a "Statement of the Case dated November 19, 2014."  VA's Veterans Appeals Control and Locator System (VACOLS) notes that a statement of the case for these issues was mailed on November 20, 2014.  The statement of the case itself, however, does not appear in the Veteran's paper claims file, a temporary folder that was associated with the claims file in September 2014, VBMS, or the Virtual VA database.  The Board must therefore conclude that there is a second temporary folder that was created following the transfer of the other temporary folder to the Board in September 2014.  Because this temporary folder contains at least one document that is crucial to the adjudication of the claims involving gastrointestinal and left lower extremity disabilities, the Board finds it necessary to remand these claims so that this folder may be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to an effective date prior to January 17, 2014, for the grant of service connection for a cervical strain.  The appellant must be notified that he must file a timely substantive appeal (VA Form 9) in order to perfect an appeal of that issue.  

The RO/AMC is free to undertake any additional development deemed necessary with respect to that issue. 

2.  Associate any temporary claims folders that have been created in connection with this case with the Veteran's claims file.  After any additional development that is deemed appropriate, issue a supplemental statement of the case, if necessary, and return the claims file to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


